DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 10/05/2021.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Priority
Applicant’s priority claim to provisional US application 62/187538 filed 07/01/2015 as a continuation of US application 15/200,908 filed 07/01/2016 is herein acknowledged.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 12/15/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 10/05/2021 are acceptable for examination purposes.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,163,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader recitation of those in the US Patent as demonstrated by comparison below. In this manner, it may be considered that the claims of the US Patent may anticipate the claims of the instant application as they are of narrower scope.

Instant Application
US Patent No. 11,163,498
A method for supporting efficient data access in a distributed computing environment comprising a clustered plurality of nodes, the method comprising: providing a data structure on each node of the plurality of nodes in the distributed computing environment wherein the data structure is configured for read-only access to reduce data access overhead and improve performance of the distributed computing environment; serving a plurality of read requests for a particular data object from the data structure on a particular node of the plurality of nodes; in response to a write request for the particular data object, creating, on said particular node, external to said data structure, a copy of the particular data object from the data structure in response to a write request to modify said particular data object; modifying, on said particular node, said copy of said particular data object in response to said write request to generate a modified data object external to said data structure; providing, on said particular node, read and write access to said modified data object external to said data structure including serving one or more write requests and a plurality of read requests using said modified data object external to said data structure; maintaining a count of read requests received for the modified data object and resetting the count of read requests each time a write request is received for the modified data object; and writing said modified data object back to said data structure on said particular node when said count of read requests for said modified data object reaches a threshold number.
A method for supporting efficient data access in a distributed computing environment comprising a clustered plurality of nodes, the method comprising: providing a LongArray on each node of the plurality of nodes in the distributed computing environment wherein the LongArray is configured for read-only access to reduce data access overhead and improve performance of the distributed computing environment; serving a plurality of read requests for a particular data object from the LongArray on a particular node of the plurality of nodes; in response to a write request for the particular data object, creating, on said particular node, external to said LongArray, a copy of the particular data object from the LongArray in response to a write request to modify said particular data object; modifying, on said particular node, said copy of said particular data object in response to said write request to generate a modified data object external to said LongArray; providing, on said particular node, read and write access to said modified data object external to said LongArray including serving one or more write requests and a plurality of read requests using said modified data object external to said LongArray; maintaining a count of read requests received for the modified data object and resetting the count of read requests each time a write request is received for the modified data object; and writing said modified data object back to said LongArray on said particular node when said count of read requests for said modified data object reaches a threshold number.

The method of Claim 1, further comprising: determining said threshold number based at least in part on the overhead associated with copying said particular data object.
The method of claim 1, further comprising: determining said threshold number based at least in part on the overhead associated with copying said particular data object.
The method of Claim 1, further comprising: eliding read locks on said data structure in response to a ratio of read requests compared to write requests greater than 1000:1.
The method of claim 1, further comprising: eliding read locks on said LongArray in response to a ratio of read requests compared to write requests greater than 1000:1.
The method of Claim 1, wherein a plurality of write requests are served using said modified data object before writing the modified data object back to said data structure.
The method of claim 1, wherein a plurality of write requests are served using said modified data object before writing the modified data object back to said LongArray.
The method of Claim 1, further comprising: determining said threshold number using a tunable variable based at least in part on the overhead associated with copying said particular data object.
The method of claim 1, further comprising: determining said threshold number using a tunable variable based at least in part on the overhead associated with copying said particular data object.
The method of Claim 1, further comprising: monitoring, on said particular node, a count of read requests received while providing read and write access to said modified data object.
The method of claim 1, further comprising: monitoring, on said particular node, a count of read requests received while providing read and write access to said modified data object.
The method of Claim 1, further comprising: initially implementing a real read lock in said data structure and then transitioning to a non- contending null-lock.
The method of claim 1, further comprising: initially implementing a real read lock in said LongArray and then transitioning to a non-contending null-lock.
The method of Claim 1, wherein: the data structure implements non-contending null-lock during read-only access.
The method of claim 1, wherein: the LongArray implements non-contending null-lock during read-only access.
The method of Claim 1, wherein the distributed computing environment is a distributed data grid implementing a distributed in-memory cache comprising said data structure.
The method of claim 1, wherein the distributed computing environment is a distributed data grid implementing a distributed in-memory cache comprising said LongArray.
A system support efficient data access in a distributed computing environment comprising a clustered plurality of nodes, each node comprising: a computer server comprising a microprocessor and a memory; a data structure operating on the computer server wherein the data structure is configured for read-only access to reduce data access overhead and improve performance of the distributed computing environment; wherein the data structure is configured to, serve a plurality of read requests for a particular data object from the data structure on said computer server, create, on said computer server, external to said data structure, a copy of particular data object from the data structure in response to a write request to modify said particular data object, modify, on said computer server, said copy of said particular data object in response to said write request to generate a modified data object external to said data structure, provide, on said computer server, read and write access to said modified data object external to said data structure, including serving one or more write requests and a plurality of read requests using said modified data object external to said data structure, maintain a count of read requests received for the modified data object and resetting the count of read requests each time a write request is received for the modified data object, and write said modified data object back to said data structure on said computer server when said count of read requests received for said modified data object reaches a threshold number.

A system support efficient data access in a distributed computing environment comprising a clustered plurality of nodes, each node comprising: a computer server comprising a microprocessor and a memory; a LongArray operating on the computer server wherein the LongArray is configured for read-only access to reduce data access overhead and improve performance of the distributed computing environment; wherein the LongArray is configured to, serve a plurality of read requests for a particular data object from the LongArray on said computer server, create, on said computer server, external to said LongArray, a copy of particular data object from the LongArray in response to a write request to modify said particular data object, modify, on said computer server, said copy of said particular data object in response to said write request to generate a modified data object external to said LongArray, provide, on said computer server, read and write access to said modified data object external to said LongArray, including serving one or more write requests and a plurality of read requests using said modified data object external to said LongArray, maintain a count of read requests received for the modified data object and resetting the count of read requests each time a write request is received for the modified data object, and write said modified data object back to said LongArray on said computer server when said count of read requests received for said modified data object reaches a threshold number.

The system of Claim 10, wherein the data structure is further configured to: determine said threshold number based at least in part on the overhead associated with copying said particular data object.
The system of claim 10, wherein the LongArray is further configured to: determine said threshold number based at least in part on the overhead associated with copying said particular data object.
The system of Claim 10, wherein the data structure is further configured to: elide read locks on said data structure in response to a ratio of read requests compared to write requests greater than 1000:1.
The system of claim 10, wherein the LongArray is further configured to: elide read locks on said LongArray in response to a ratio of read requests compared to write requests greater than 1000:1.
The system of Claim 10, wherein a plurality of write requests are served using said modified data object before writing the modified data object back to said data structure.
The system of claim 10, wherein a plurality of write requests are served using said modified data object before writing the modified data object back to said LongArray.
The system of Claim 10, wherein the data structure is further configured to: determine, on said computer server, said threshold number using a tunable variable based at least in part on the overhead associated with copying said particular data object.
The system of claim 10, wherein the LongArray is further configured to: determine, on said computer server, said threshold number using a tunable variable based at least in part on the overhead associated with copying said particular data object.

The system of Claim 11, wherein the data structure is further configured to: monitor, on said computer server, a count of read requests received while providing read and write access to said modified data object and reset the count of read requests to zero when a write request is received for said modified data object.
The system of claim 10, wherein the LongArray is further configured to: monitor, on said computer server, a count of read requests received while providing read and write access to said modified data object and reset the count of read requests to zero when a write request is received for said modified data object.
The system of Claim 11, wherein the data structure is further configured to: initially implement a real read lock in said data structure and then transition to a non- contending null-lock.
The system of claim 10, wherein the LongArray is further configured to: initially implement a real read lock in said LongArray and then transition to a non-contending null-lock.
The system of Claim 11, wherein: the distributed computing environment is a distributed data grid implementing a distributed in-memory cache comprising said data structure.
The system of claim 10, wherein: the distributed computing environment is a distributed data grid implementing a distributed in-memory cache comprising said LongArray.
A non-transitory computer-readable medium including instructions stored thereon for supporting efficient data access in a distributed computing environment, which instructions, when executed on a node of the distributed computing environment, cause the node to perform steps comprising: providing a data structure on said node in the distributed computing environment wherein the data structure is configured for read-only access to reduce data access overhead and improve performance of the distributed computing environment; serving, on said node, a plurality of read requests for a particular data object from the data structure; creating, on said node, external to said data structure, a copy of the particular data object from the data structure in response to a write request to modify said particular data object; modifying, on said node, said copy of said particular data object in response to said write request to create a modified data object external to said data structure; providing read and write access to said modified data object on said node external to said data structure, including serving one or more write requests and a plurality of read requests using said modified data object external to said data structure; maintaining a count of read requests received for the modified data object and resetting the count of read requests each time a write request is received for the modified data object; and writing said modified data object back to said data structure on said node when said count of read requests for said modified data object reaches a threshold number.

A non-transitory computer-readable medium including instructions stored thereon for supporting efficient data access in a distributed computing environment, which instructions, when executed on a node of the distributed computing environment, cause the node to perform steps comprising: providing a LongArray on said node in the distributed computing environment wherein the LongArray is configured for read-only access to reduce data access overhead and improve performance of the distributed computing environment; serving, on said node, a plurality of read requests for a particular data object from the LongArray; creating, on said node, external to said LongArray, a copy of the particular data object from the LongArray in response to a write request to modify said particular data object; modifying, on said node, said copy of said particular data object in response to said write request to create a modified data object external to said LongArray; providing read and write access to said modified data object on said node external to said LongArray, including serving one or more write requests and a plurality of read requests using said modified data object external to said LongArray; maintaining a count of read requests received for the modified data object and resetting the count of read requests each time a write request is received for the modified data object; and writing said modified data object back to said LongArray on said node when said count of read requests for said modified data object reaches a threshold number.


Regarding claim 1, the claim of the instant application is substantially similar to that of Claim 1 of Patent No. 11,163,498 as noted by the unbolded portions of each claim in the table above. The bolded portions of claim 1 of the instant application and US Patent notes the differences and the US Patent thereby presenting a narrower scope establishes that the US Patent would otherwise anticipate the limitations of the instant application. Specifically, the LongArray format is acknowledged to be a type of data structure and therefore is within the scope of the instant application.
Dependent claims 2-9 and 11-17 are presented as otherwise being identical.
Claims 10 and 18 of the instant application recite similar limitations to the above identified claim 1 in the form of a system and a non-transitory computer readable medium. These claims are mapped to respective claims 10 and 18 of Patent No. 11,163,498 as they recite substantially identical limitations and any differences between the claims are noted as being addressed in similar fashion to claim 1 above.
This is a nonstatutory double patenting rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 2011/0178997) – Paragraph [0016] which discloses performing copy-on-write operations on data blocks in a distributed storage environment and performing atomic write-backs to the original root block.
Fulton et al. (US 2009/0031292) – Paragraph [0033] which discloses creating writable copies of read-only objects.
Kuzmin et al. (US 2014/0215129) – Paragraphs [0092-0102] which discloses copy-on-write operations and storage reclamation.
The Examiner notes there are no prior art rejections on claims 1-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135